DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 9-23 are pending.
Claims 1-6 and 9-23 are rejected.
Claims 7 and 8 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed February 10, 2021 with rejection to the rejection of claims 1-6, 9, 14, 16 and 18-22 under 35 U.S.C. 103 as being unpatentable over Goudiakas et al. (US 6,120,619) have been fully considered but they are not persuasive.   Goudiakas .
For the above reasons, this rejection is maintained. 
The applicants arguments with regard to the rejection of claims 1-6 and 9-22 under 35 U.S.C. 103 as being unpatentable over Tijanic et al. (WO 2006/086875 A1) is moot, since this rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goudiakas et al. (US 6,120,619).

a)    adding at least one nitrite to a conventional sulfonic acid by making a test solution of aqueous organosulphonic acid and a nitrite; b)    inherently curing the mixture obtained in step a) at a temperature within the claimed range of 0°C and 100°C by combining the organosulphonic acid and nitrite at room temperature and conducting an electrochemical test at 45 and 90°C) (see entire disclosure, in particular column 1, line 56 to column 3, line 49 ; the Example 1 ; and claims 1-3, 8-10, 12-14, 19, and 21).  The nitrite is chosen from any soluble nitrite which includes the claimed alkali metal nitrites, alkaline-earth metal nitrites and ammonium nitrite, which is especially sodium nitrite (see for instance column 2, lines 40-48).  The sulfonic acid is an organosulfonic acid, which may have the claimed formula R-SO3H, where R represents a linear, branched or cyclic, saturated or unsaturated hydrocarbon-based chain comprising from 1 to 12 carbon atoms, which includes the claimed the sulfonic acid chosen from methanesulfonic acid, ethanesulfonic acid, n-propanesulfonic acid, iso-propanesulfonic acid, n-butanesulphonic acid, iso-butanesulfonic acid, sec-butanesulfonic acid, tert-butanesulfonic acid, trifluoromethanesulfonic acid, para-toluenesulfonic acid, benzenesulfonic acid, naphthalenesulfonic acid (see for instance column 1, lines 5-9 and column 3, lines 14-19).  The nitrite/sulphonic acid molar ratio is between the claimed 200 ppm and 6000 ppm (see for instance column 2, lines 65-67 and the Example 1).  The temperature is within the claimed range of between 0°C and 100°C or 0°C and 80°C (see for instance column 1, lines 18-21 ; lines 30-31 and lines 56-61 and Example 1 and Tables I and II).

However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the time utilized prior to and during the electrochemical test of Goudiakas et al. was at least 1 min, which overlaps with the claimed range of 1 min to 5 h, since the ordinary skilled artisan would have reasonably expected the time to combine the mixture of sodium nitrite and sulfonic acid and the time for carrying out the electrochemical testing in the mixture of methanesulfonic acid and sodium nitrite at 45°C and 90°C occurred for at least 1 min.   It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Goudiakas et al. further differ from the instant claims in that Goudiakas et al. do not disclose c)   recovering the low-corrosion sulphonic acid.
 However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to remove the stainless steels from the test solution after the electrochemical tests are finished thereby recovering the low-corrosion sulphonic acid.  
Goudiakas et al. further differ from the instant claims 6, 10 and 23 in that Goudiakas et al. do not disclose a process in which the mixture obtained after the curing of step b), or else during the curing of step b), or else during and after the curing of step b), is subjected to a step of bubbling air and/or inert gas.  However, one having ordinary 
Goudiakas et al. further differ from the instant claims 11 and 12 in that Goudiakas et al. do not expressly disclose stirring occurring during steps a) and b) as required in claim 11 or mixing occurring during step b) and after completion of step a).
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include stirring during steps a) and b) as required in claim 11 and to include mixing during step b) and after completion of step a), as required by claim 12, in order to assure that the MSA and sodium nitrite are thoroughly combined prior to contact with the stainless steel, since the MSA is corrosive to the stainless steel and to ensure that the stainless steel is completely coated with the MSA solution in order to obtain satisfactory test/passivation results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 100486103 (18 pages of a machine generated English translation) disclose curing is typically accomplished by heating a coated substrate to about 100°C to 200°C for about 0.5 to 5.0 hours under atmospheric pressure in air using a curing catalyst such as ammonium nitrite and/or paratoluenesulfonic acid (see the paragraph bridging pages 7 and 8 and paragraph 2 on page 8 of the machine generated English translation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699